 ~A0245B       (Rev. 12/11) Judgment in a Criminal Petty Case                                                                 -
               Sheet 1                                                                                                       FILED
                                          UNITED STATES DISTRICT Cou T                                                         MAR 31 2020
                                                SOUTHERN DISTRICT OF CALIFORNIA                                        CLERK lJ" · S
                                                                                                                SOUTHERN
                                                                                                                BY
                                                                                                                               ors¥~ I6H,CT COUFff
                                                                                                                                       T OF CALIFORNIA
                       UNITED STATES OF AMERICA                                 JUDGMENT IN A                                                       DEPUTY
                                           v.                                   CRIMINAL CASE
                                                                                (For Offenses Committed On or After November I, 1987)
           JOSE LUIS XALTENO-ALEJO (I)
                                                                                Case Number: 20CRI033-BGS
                                                                                 Erin Snider (FD)
                                                                                Defendant's Attorney
 REGISTRATION NO. 92973298

•THE DEFENDANT:
 ~ pleaded guilty to count(s) _l'-"of,_t"'h"'e-'ln,e~ssoe.,rm=at,cioe,n,___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 D    was found guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - - - - - - - - - -
      after a plea ofnot guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                          Count
 Title & Section                                                        Nature of Offense                                                Number(s)
 8: 1325                                                        Unlawful Attempted Entry by an
                                                                       Alien (Misdemeanor)




           The defendant is sentenced as provided in pages 2 through                 2         of this judgment.

D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
0   Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                                    areO dismissed on the motion of the United States.
~ Assessment: $10-_ WAIVED




~ Fine waived                                     D Forfeiture pursuant to order filed                                               included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change of name, residence,
    or mailing address until all fines, re:,stitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution, the
    defendant shall notify the court and United States Attorney of any material change in the defendant's economic circumstances,
                                                                                  March 31, 2020
                                                                                    J
                                                                                  Date of Imposition of Se:•:/           .
                                                                                 -~~
                                                                                  HON. BERNARD G. SKOMAL
                                                                                  UNITED STATES MAGISTRATE JUDGE


                                                                                                                                             20CRI 033-BGS
AO 245B      (Rev. 12/11) Judgment in Criminal Petty Case
             Sheet 2 - Imprisonment

                                                                                                        Judgment - Page _....;c.2_   of     2
DEFENDANT:   JOSE LUIS XAL TENO-ALEJO (I)
CASE NUMBER: 20CR1033-BGS
                                                                  IMPRISONMENT
          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of
          Time Served



      D Sentence imposed pursuant to Title. 8 USC Section l 326(b).
      D The court makes the following recommendations to the Bureau of Prisons:



      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            Oat _ _ _" - - - - - - Oa.m.                            Dp.m.       on _ _ _ _ _ _ _ _ _ _ __

                as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           •-------'--------------------
           •    as notified by the United States Marshal.
           D    as notified by the Probation or Pretrial Services Office.



                                                                        RETURN

 I have executed this judgment as follows:

          Defendant delivered on                                                           to _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at                                                         with a certified copy of this judgment.


                                                                                                      UNITED STATES MARSHAL

                                                                             By
                                                                                                 DEPUTY UNITED ST ATES MARSHAL




                                                                                                                                     20CR1033-BGS
